Citation Nr: 0713005	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service, nor is any current bilateral hearing loss otherwise 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in or have been aggravated by such service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A July 2004 letter informed him of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  This letter also advised the veteran 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the July 2004 letter expressly notified the veteran 
of the need to submit any pertinent evidence in his 
possession.  The Board notes that this letter was sent to the 
veteran prior to the September 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board notes that no such notice was provided to 
the veteran; however, such error is deemed nonprejudicial 
because the Board has concluded that the preponderance of the 
evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
relevant VA treatment records and a December 2004 private 
audiology examination report from Mid-Kansas ENT Associates.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  The Board observes that the veteran was afforded 
a VA examination in June 2005 with respect to the claim on 
appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

In statements submitted to the Board in July 2004 and 
February 2005, the veteran claims his bilateral hearing loss 
is due to in-service exposure to acoustic trauma from working 
onboard an aircraft carrier as an aviation ordnance man.  He 
indicates that this job exposed him to aircraft noise, as 
well as rockets and gunfire.  However, the Board observes 
that the veteran's service medical records are absent any 
complaints, treatment, or diagnosis for auditory problems, 
including hearing loss.  The veteran's December 1942 entrance 
examination and April 1946 separation examination both 
indicate normal clinical evaluations of the ear.  These 
examination reports, as well as an October 1942 physical 
examination for flying, also note that the veteran scored 15 
out of 15 on the whisper voice test for both the right and 
left ear.  A May 1944 service medical record also notes that 
the veteran's hearing is normal.  The Board notes that 
service medical records dated February 1945 indicate that the 
veteran's left ear had drainage while he was being treated 
for scarlet fever.  However, later records note that there is 
no evidence of drainage and that the veteran "recovered" 
from the scarlet fever.  

The lack of in-service complaints or evidence of hearing loss 
weighs against the veteran's claim.  However, it is not fatal 
to his claim.  Service connection may be warranted if the 
evidence of record demonstrates that the veteran's has a 
current hearing loss disability that is otherwise related to 
service.

A June 2005 VA audiological examination demonstrates that the 
veteran's hearing loss currently meets the regulatory 
thresholds to be considered disabling.  The examination 
report indicates the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
35
30
50
60
LEFT
35
45
45
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 64 percent in the left ear.  The 
examiner indicated that the veteran suffered from mild to 
moderately severe sensorineural hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left 
ear.

In addition to the audiological results discussed above, the 
August 2005 VA examination report interprets the audiological 
chart provided in a December 2004 private examination report.  
The results of this report also confirm that the veteran's 
hearing loss is disabling for VA purposes.  The August 2005 
VA examination report notes that the December 2004 report 
indicates the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
35
30
45
55
LEFT
35
45
45
65
75

The June 2005 VA examination report provides the examiner's 
conclusion that the veteran's bilateral hearing loss is not 
as likely as not related to his military service.  The 
examiner noted that the veteran's current hearing loss is 
consistent with that of a man his age with presbycusis.  The 
Board notes that this conclusion was drawn after a thorough 
interview, examination, and review of the claims file, and 
the report offers a reasonable rationale for the offered 
medical opinion.  Given the comprehensive review of this 
examiner, the June 2005 report and its conclusion will be 
afforded considerable probative weight as an expert medical 
opinion specifically addressing the issue of nexus between 
the veteran's hearing loss and his military service.

The Board observes that the December 2004 private 
audiological examination report does not provide an 
etiological opinion regarding the veteran's bilateral hearing 
loss.  Additionally, none of the VA records present in the 
claims folder link the veteran's hearing loss to his military 
service.  

In addition to the probative negative nexus opinion, the 
Board finds the more than fifty year lapse in time between 
the veteran's active service and the first evidence of a 
recorded diagnosis of hearing loss weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current hearing loss is due 
to in-service noise exposure.  However, while the veteran as 
a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

Service connection is only warranted when the evidence 
reflects a medically sound basis to attribute the post-
service hearing loss to injury in service.  See Hensley, 
supra.  Thus, service connection cannot be granted when the 
record, as in this case, contains no competent medical 
evidence that attributes the veteran's hearing loss to his 
service.  While an accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  In the present case, the only competent medical 
opinion addressing the etiology of the veteran's claimed 
disabilities is found in the June 2005 VA examination report 
in which the VA examiner rendered a negative nexus opinion 
regarding the veteran's claimed disability.  As previously 
mentioned, this opinion was rendered after a thorough review 
of the claims file, and it is consistent with other 
substantial evidence of record.  

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of hearing loss, the probative VA 
examination report, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss .  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


